— Claimant, a groom, was injured May 21, 1931. While riding a horse and leading a second horse by a halter, the second horse stopped or balked, injuring claimant’s right arm. The injury was diagnosed first as a sprain. The arm disability progressed, and after several years an X-ray disclosed a fracture of the shoulder. Claimant notified his employer of his injury on the day he received it. He was partially disabled for about two weeks. He was paid his wages continuously until the claim was filed in May, 1936. The Board has found a schedule loss of fifteen per cent of the arm. The happening of the accident and the amount of the award are unquestioned. The Board, by unanimous vote, has found that wages were paid in lieu of compensation, and, by like vote, the failure to give written notice has been excused on the ground that the employer had actual notice. It appears that claimant received medical treatment immediately following the injury. The claim not being controverted, the award was proper. (Matter of Schwartz v. Jacobs Bros. Co., 271 N. Y. 640.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.